I concur. I, however, think the order should be vacated for also additional reasons. In the petition for asexualization, it is alleged that the inmate "is afflicted with habitual sexual criminal tendencies, is a degenerate morally," and *Page 91 
that he at a stated time in the state prison where he was confined "committed the crime of sodomy on" another prison inmate, which is the only fact or circumstance alleged with respect to any sexual criminal offense or tendency, the other averments being merely conclusions, and not a statement of facts from which the conclusions may be deduced other than the alleged fact that the inmate committed the offense of sodomy. As revolting as the charged offense is, yet the averment as made does not satisfy the requirement of the statute that the inmate was "habitually sexually criminal." It may not be said that one is an "habitual drunkard" because he was found drunk only once; nor may it be said that one is an "habitual sexual criminal" because he was found to have committed but one sexual criminal offense.
Aside from this. As shown in the main opinion, the evidence respecting the charged offense of sodomy is in direct conflict, the only act or offense of sexual criminality charged. But no finding was made either by the board or by the district court as to whether the charged offense, or any sexually criminal act or offense, was or was not committed or attempted to be committed at any time by the inmate. The only finding made in such respect by the board and by the district court was merely in the language of the statute that the inmate "is habitually sexually criminal and by the laws of heredity is the probable potential parent of socially inadequate offspring likewise afflicted, and that the said inmate, Esau Walton, may be asexualized without detriment to his general health, and that the welfare of the said Esau Walton and society will be promoted by such asexualization." But no facts or circumstances of any kind were found from which such conclusions may or could be deduced. The rest of the statute on the subject might just as well have been copied in the findings. Averments and findings of such mere conclusions do not suffice. The statute defines or describes the matters involved in mere generic terms. In such case it is not sufficient in an information or petition to *Page 92 
merely charge or aver in the same generic terms as defined in the statute, but the species and the particulars must be stated.State v. Topham, 41 Utah 39, 123 P. 888. So, too, where findings are required, they also must state the material facts and particulars found, and not mere conclusions. That is just as elementary. The findings here are nothing. The only fact or particular of any sexual criminal act or offense alleged in the petition was left unfound. Thus the petition and findings are wholly insufficient to support the order of asexualization. The want of such fundamental requisites is not cured by evidence, even had there been sufficient evidence to justify the order, especially where, as here, the evidence with respect to the only charged sexual criminal act or offense was in direct conflict and the fact with respect thereto not found.
Further, and as stated in the main opinion, and with which I concur, the purpose of the statute authorizing asexualization is not for punishment, but for eugenic and therapeutical purposes. And, before an order of asexualization may properly be made, six requisites, as also stated in the main opinion, are essential. To justify the order, not only one or two but all of such requisites must be found to exist. It readily is seen that as to many of such requisites and conditions, to correctly and intelligently ascertain and determine the existence of them, requires knowledge of and familiarity with therapeutics and pathology as well as of other scientific teachings. It is quite apparent that a board of mere laymen, as this board was, before making an order of asexualization ought to have the aid and advice of therapeutists, pathologists, and of those trained and schooled in diagnosing and treating the maladies and disorders mentioned in the act and necessary to be found before an order of asexualization, ought to have the aid and advice of theraby the record, the board had not, nor did it seek, any such aid or advice. It so unaided undertook to determine from what malady, disorder, or condition the inmate was suffering or was afflicted, whether or not the commission of the *Page 93 
charged sexual criminal offense, if committed or attempted to be committed, was due to mere present environments and surroundings, or to curable or incurable constitutional mental or physical disorders or perversions or abnormality. None of such matters was inquired into. That ought to have been done by those competent to do so. The board had before it a young healthy negro, about 19 years of age, confined in the institution, not for the commission of any sexual offense, but of robbery. We are not advised that the board had before it any previous history of the inmate as to the commission or his attempt to commit any sexual criminal offense, or as to tendencies so to do prior to his confinement in the state prison, except as testified to by him that he on different occasions had sexual intercourse with women. But all strong and healthy young men are not like Joseph, who fled from the flushed adulterous solicitations of Potiphar's wife, and because they are not is no reason why they should be castrated. If the inmate had committed the charged offense which neither the board nor the district court found was committed, and though it may be said such a revolting act shows such moral depravity as to justify his asexualization, as Sodom and its inhabitants because of such vice practiced were destroyed, yet that, as has been seen, is not the statute nor the purpose of it. It is not for punishment. Without finding whether the inmate had or had not committed the charged offense, without a history that he at any time had committed, or attempted to commit, such or any sexual criminal offense or act, the board, for the inmate's good, to prevent his becoming a parent, and to promote society, ordered him asexualized. What the district court had before it and did was not much better. It had before it what the board had but made no other or different findings than were made by the board. It, in addition, had the testimony of a physician who but testified that the inmate was in good health, that an operation of asexualization would not impair his general health, and explained the different methods of asexualization. So, *Page 94 
since the inmate had good health, and since an operation would not hurt him, the district court thus approved the board's order of asexualization. I think both the order of the board and of the district court should be annulled.